Title: From Thomas Jefferson to John Randolph, 28 January 1806
From: Jefferson, Thomas
To: Randolph, John


                        
                            Jan. 28. 06.
                        
                        Th: Jefferson returns the two inclosed letters to mr Randolph with thanks for the perusal. the subject of
                            mr M’s letter was a good deal known to Th:J. there was much passion & some error on both sides. the integrity of the
                            one party was never impeached: some interested views were imputed to the other, but certainly never proved to the
                            government, each party thought their side of the questions so plain as to expect the administration to join with them. the
                            nature of the case rendered that improper. Th:J sincerely laments the accident to mr Giles, which is a public misfortune
                            at this time. he prays mr Randolph to accept his friendly salutations & to be assured of his high esteem
                            & respect.
                    